OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

                                JESS***                        4**"*%
                                                                fte**5^JSjgf*
            STATE ©F TEXAS/i^ig                                           SB® OTNEV BOWES
            PENALTY F©^ 0::>'%9
                                \ w,   t»te'
2/4/2015         EUSE •to-
            rn,w,KW«  lor    tug
                      ft or. »
                             ogS ' « i » ^ 0002003152                          FEB09 2015
HARGROVE, MARCUS WAYNE fFfct^^^mf-m^ f«om zwRi8.1?965r01
The Court has dismissed your a^pplicatjorffgr«writj.of habeas corpus without written
order; the sentence has been dischar|edrSee Exparte Harrington, 310 S.W.3d
452 (Tex. Crim. App. 2010).             "*-«***
                                                                          Abel Acosta, Clerk

                                                NE HARGROVE
                                                                     #19201120